DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/16/2021 has been entered. Claims 1-20 remain pending in the application. The applicant’s amendments to the claims have overcome the objections and the 35 USC 112(b) rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ogasawara et al. (US Pub No. US20060116583).

Regarding claim 1, Ogasawara teaches an ultrasound imaging apparatus comprising: 

one or more processors configured transmit an ultrasound signal for destroying a contrast agent through the probe to a region of interest of the object into which the contrast agent is injected (see paragraph 0016, ex: to acquire multiple ultrasonic tomographic images in a first imaging mode which executes a first ultrasonic transmission to destroy a contrast agent and image the perfusion image condition), acquire a plurality of ultrasound contrast agent images of a region of interest of the object (see paragraph 0016, ex:  a second imaging mode which executes a second ultrasonic transmission to image the process in which the contrast agent flows in without practically destroying the contrast agent), at time intervals of tk (k1, 2, ..., n, 10and n is an integer of 2 or more) (see paragraphs 0059 and 0075), and generate a kth cumulative ultrasound contrast agent image by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (See paragraphs 0040-0041, 0075 and 0083); and 
a display (14) configured to display the generated n cumulative ultrasound contrast 15agent images sequentially in the order of time lapse, wherein tk satisfies tk > tk.1  (See paragraphs 0040-0041, 0075 and 0083).

Regarding claim 2, Ogasawara teaches The ultrasound imaging apparatus of claim 1, wherein a sound pressure of the ultrasound signal is determined based on an energy level for destroying the contrast 20agent (see paragraph 0059).

k and n (see paragraphs 0074-0075), wherein the one or more processors are further configured to set tk and n based 25on the user input (see paragraphs 0059 and 0075 ).

Regarding claim 4, Ogasawara teaches The ultrasound imaging apparatus of claim 1, further comprising a storage (27) storing the plurality of acquired ultrasound contrast agent images and the kth cumulative ultrasound contrast agent image (see paragraph 0115).

Regarding claim 6, Ogasawara teaches The ultrasound imaging apparatus of claim 1, wherein the one or more processors are further configured to generate one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced (see paragraphs 0053 and 0073), and the display is further configured to display the video (see paragraphs 0053 and 0073).

Regarding claim 7, Ogasawara teaches The ultrasound imaging apparatus of claim 1, wherein the one or more processors are further configured to generate first to nth total cumulative ultrasound contrast agent images by performing, n times from k=1 to k=n (see paragraph 0083), a process of generating a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative ultrasound contrast agent images (see paragraph 0083), and  15the display is further configured to display the first to nth total cumulative ultrasound contrast agent images (see paragraph 0083).

Regarding claim 8, Ogasawara teaches The ultrasound imaging apparatus of claim 7, wherein the one or more processors are further configured to generate one video edited 20so that the first to nth total cumulative ultrasound contrast agent images are sequentially reproduced (see paragraphs 0053 and 0073), and the display is further configured to display the video (see paragraphs 0053 and 0073),.

Regarding claim 9, Ogasawara teaches An ultrasound imaging apparatus comprising: 
 25a probe (12) configured to transmit an ultrasound signal to an object and detect an 5echo signal (Figure 1, see paragraph 0038); 
one or more processors configured transmit an ultrasound signal for destroying a contrast agent through the probe to a region of interest of the object into which the contrast agent is injected (see paragraph 0016, ex: to acquire multiple ultrasonic tomographic images in a first imaging mode which executes a first ultrasonic transmission to destroy a contrast agent and image the perfusion image condition), acquire a plurality of ultrasound contrast agent images of a region of interest of the object (see paragraph 0016, ex:  a second imaging mode which executes a second ultrasonic transmission to image the process in which the contrast agent flows in without practically destroying the contrast agent), at time intervals of tk (k1, 2, ..., n, 10and n is an integer of 2 or more) (see paragraph 0059), and generate a kth cumulative ultrasound contrast agent image by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (See paragraphs 0040-0041 and 0083); and 
k satisfies tk > tk.1  (See paragraphs 0040-0041 and 0083).

Regarding claim 10, Ogasawara teaches the ultrasound imaging apparatus of claim 9, wherein one or more processors are further configured to generate one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced (see paragraphs 0053 and 0073), and 10the display is further configured to display the video (see paragraphs 0053 and 0073).

Regarding claim 11, Ogasawara teaches The ultrasound imaging apparatus of claim 9, wherein the one or more processors are further configured to generate first to nth total cumulative ultrasound contrast agent images by performing, n times from k=1 to k=n, a process of generating 15a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative ultrasound contrast agent images (see paragraph 0083), and the display is further configured to display the first to nth total cumulative ultrasound contrast agent images (see paragraph 0083).

Regarding claim 12, Ogasawara teaches A method of controlling an ultrasound imaging apparatus, the method comprising: transmitting an ultrasound signal for destroying a contrast agent through the probe to a region of interest of the object into which the contrast agent is injected (see paragraph 0016, ex: to acquire multiple ultrasonic tomographic images in a ) and acquiring a plurality of ultrasound contrast agent images of a region of interest of the object after an ultrasound signal for destroying a contrast agent is transmitted to the region of interest of the object (see paragraph 0016, ex:  a second imaging mode which executes a second ultrasonic transmission to image the process in which the contrast agent flows in without practically destroying the contrast agent), at time intervals 25of tk (k1, 2, ..., n, and n is an integer of 2 or more) (See paragraph 0059), generating a kth cumulative ultrasound contrast agent image by accumulating the plurality of acquired ultrasound contrast agent images at every time intervals of tk to generate n cumulative ultrasound contrast agent images (see paragraph 0083); and displaying the generated n cumulative ultrasound contrast agent images, 30wherein tk satisfies tk > tk.1 (see paragraph 0083).

Regarding claim 13, Ogasawara teaches The method of claim 12, wherein a sound pressure of the ultrasound signal is determined based on an energy level for destroying the contrast agent (see paragraph 0059).

Regarding claim 14, Ogasawara teaches The method of claim 12, further comprising:  5receiving an input of setting tk and n; and setting tk and n based on the input (see paragraph 0074).

th cumulative ultrasound contrast agent image (see paragraph 0115).

Regarding claim 17, Ogasawara teaches The method of claim 12, further comprising: generating one video edited so that the n cumulative ultrasound contrast agent images are sequentially reproduced; and displaying the video (see paragraphs 0053 and 0073).

Regarding claim 18, Ogasawara teaches The method of claim 12, further comprising: generating first to nth total cumulative ultrasound contrast agent images by performing (see paragraph 0083), n times from k=1 to k=n, a process of generating a kth total cumulative ultrasound contrast agent image obtained by accumulating first to kth cumulative 25ultrasound contrast agent images (See paragraph 0083); and displaying the first to nth total cumulative ultrasound contrast agent images (See paragraph 0083).

Regarding claim 19, Ogasawara teaches The method of claim 18, further comprising: generating one video edited so that the first to nth total cumulative ultrasound 30contrast agent images are sequentially reproduced; and displaying the video (see paragraphs 0053 and 0073).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US Pub No. US20060116583) in the view of Guracar (US Pub No. US20090187103).
Regarding claim 5, Ogasawara teaches The ultrasound imaging apparatus of claim 1, however, Ogasawara fails to explicitly teach wherein the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object.
Guracar, in the same field of endeavor in the subject of ultrasound contrast agent imaging, teaches the one or more processors are further configured to correct shaking of the plurality of ultrasound contrast agent images according to movement of the object (see paragraphs 0071-0074, motion correction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ogasawara to incorporate the teachings of 

Regarding claim 16, Ogasawara teaches The method of claim 12, however, Ogasawara fails to explicitly teach wherein the generating of the n cumulative ultrasound contrast agent images comprises correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object. Instead Ogasawara teaches generating the n cumulative contrast agent images.
Guracar, in the same field of endeavor in the subject of ultrasound contrast agent imaging, teaches correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object (see paragraphs 0071-0074, motion correction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ogasawara to incorporate the teachings of Guracar to provide correcting shaking of the plurality of ultrasound contrast agent images according to movement of the object. Doing so would reduce blurring and imaging artifact and would result in more accurate images of the region of interest (see Guracar, paragraph 0075).
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/16/2021, with respect to 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of the claims has been withdrawn. 
on 06/16/2021 have been fully considered but they are not persuasive. The applicant is arguing that the cited prior art (Ogasawara) does not teach acquiring images of the contrast agent while destroying the contrast agent. 
In the independent claims, the transmission of the ultrasound signals for destroying the contrast agent was followed by the step of acquiring images of the contrast agent. The examiner interpreted the language of the claims as the following: the processor causes the probe to transmit ultrasound energy to destroy a contrast agent. Then the processor starts acquiring images of the contrast agent at different time intervals. 
Ogasawara teaches high sound pressure transmission is carried out at the concentric time phase such as at the endsystole or at the end diastole, micro-bubbles in the blood flow are destroyed and visualized (paragraphs 0059 and 0074). 
The applicant is arguing that the cited prior art (Ogasawara) does not teach display the generated n cumulative contrast images sequentially in the order of time lapse. However, Ogasawara teaches displaying live images and reference image (which is the combination of multiple images during time phases) (paragraph 0083). For example, see figure 5, at the bottom of the reference image, it is showing the combined image during a phase. The figure is showing the combined images in phase 2 out of 6. The reference image keeps switching between the phases to show the cumulative image in every phase.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           



/PASCAL M BUI PHO/             Supervisory Patent Examiner, Art Unit 3793